      Case 3:19-cv-00303-MMD-WGC Document 41 Filed 06/14/21 Page 1 of 1




1    CHRISTOPHER J. HICKS
     Washoe County District Attorney
2
     MICHAEL W. LARGE
3    Deputy District Attorney
     Nevada State Bar Number 10119
4    One South Sierra Street
     Reno, NV 89501
5    mlarge@da.washoecounty.us
     (775) 337-5700
6
     ATTORNEYS FOR WASHOE COUNTY
7

8                                UNITED STATES DISTRICT COURT
9                                      DISTRICT OF NEVADA
10                                                ***
11   GAUDY PARENTO,
12                 Plaintiff,                            Case No. 3:19-cv-00303-MMD-WGC
13          vs.
                                                         ORDER OF DISMISSAL
14   WASHOE COUNTY, a political subdivision
     of the State of Nevada, and DOES I-X,
15
                   Defendants.                     /
16

17          Pursuant to the stipulation of the parties, this case is hereby dismissed with prejudice
18   pursuant to FRCP 41(a).
19          DATED this 14th day of June, 2021.
20          IT IS SO ORDERED.
21                                               _________________________
                                                 U.S. DISTRICT JUDGE
22

23

24

25

26




                                                   -1-
